DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed 10/15/2021. No claims were amended, cancelled, or added in a reply filed 12/15/2021. Therefore, claims 1-20 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant's arguments filed 12/15/2021 in regards to section 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that contrary to Examiner’s multiple attempts at fitting the present claims in an enumerated abstract idea by asserting that the claim recites “where the package is to be delivered”, the claims are, instead, directed towards a specific way of printing an image. The claim specifies certain information that must be obtained from analysis of an image of a location where the package is to be delivered and then prints the location image based on the information that is gathered from the image (remarks p. 7-8). 
Examiner respectfully notes that “Prong One [of step 2A analysis] asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement." (MPEP 2106.04(II)(A)(1)). 
While the claims do not explicitly recite “instructions of where the package needs to be delivered”, as stated in the MPEP above, the claims do not have to “explicitly recite” the abstract idea in order for the Examiner to state what the abstract idea is. Similar to Alice, the claim limitations can simply describe the concept of the abstract idea which in this case it is certain method of organizing human activity because the claims allow for managing personal behavior and interaction between people (i.e. instructions where the delivery person needs to deliver the package). 
Moreover, Applicant is describing what the claims are directed to using the same “abstract idea” that he is arguing against. In his argument, Applicant states that “The claim specifies certain information that must be obtained from analysis of an image of a location where the package is to be delivered and then prints the location image based on the information that is gathered from the image”. This is further evidence that the image is an instruction for the delivery person to know where to place the package. Therefore, based on the broadest reasonable interpretation of the claims in light of the specification, the claims are directed towards an abstract idea of certain methods of organizing human activity. 
Furthermore, the additional elements such as a processor and a multi-function device are recited at a high level of generality which meant to automate the application of the abstract idea into a computer environment (please see MPEP 2106.05(f) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a 
Applicant argues that the claims even if they are directed towards an abstract idea recite significantly more limitations. 
For example, Applicant argues that Examiner has failed to consider claim 20 as a whole which recites a novel AR interface that can guide a user to mark a location for delivery and capture an image that can be used to print a location image on a package that is to be delivered. Instructions can be generated to include dimensions for an image that is to be printed based on an aspect ratio that is determined from the image that is received. A printer can then be controlled in accordance with the instructions to print the location image in an identical aspect ratio on the package base don the image captured by the AR interface (remarks p. 9-10). Examiner respectfully disagrees. 
Examiner would like to first respectfully note that Novelty and Non-obviousness have no bearing on the subject matter eligibility (please see MPEP 2106.05(I) “Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also 
The AR interface and printer, in the current claims, are recited at a high level of generality which amounts to simple instructions of applying the abstract idea into a computer environment. They do not add meaningful limitations to practicing the abstract idea as they do not improve the functioning of the computer or a technical field. 
Applicant argues that the Examiner has failed to provide evidence under Berkheimer that the claims are “routine in any computer implementation” (remarks p. 10). Examiner respectfully disagrees. 
Examiner respectfully notes that “At Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B.” (MPEP 2106.07(a)(III)). 
In the current claims, there was no need for evidentiary support because Examiner asserted that the additional elements are “apply it” instructions except for claim 20 where evidence was presented from Applicant’s specification (paragraph 19-25) to support that the additional elements are well understood, routine and conventional (MPEP 2106.05(d)(I)”  As such, an examiner should determine that an element (or combination of elements) is well-understood, routine, conventional activity only The analysis as to whether an element (or combination of elements) is widely prevalent or in common use is the same as the analysis under 35 U.S.C. 112(a)  as to whether an element is so well-known that it need not be described in detail in the patent specification.”)
Applicant argues that the claims provide an improvement to package security and printing (remarks p. 10). Examiner respectfully disagrees. 
Examiner would like to respectfully note that package security is a business concern and not a technical improvement and that printing as shown above is used in a generic fashion that the claims do not improve the printing itself. 
Therefore, the claims are not patent eligible. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1/11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving an order for a product; determining dimensions of a package to ship the product; receiving an image of a location of where the package is to be delivered, determining  an aspect ratio of the image that is received 
The limitations as recited above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial interactions (including advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mental processes.
This judicial exception is not integrated into a practical application. In particular, the claim only recites a processor and a multi-function device (claim 1) and non-transitory computer readable medium, processor and a multi-function device (claim 11). These additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they are recited at a high level of generality which amounts to simple instructions of applying the abstract idea on a computer environment. As such, it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than 
 Dependent claim 2/12 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (a processor and application on a mobile endpoint device are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 3/13 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (augmented reality interface is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations.
Dependent claim 4/14 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (augmented reality interface and graphical user interface are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations.
Dependent claim 5/15 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without 
Dependent claims 6-10 and 16-19 are also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving an order for a product via a customer; determining dimensions of a package to ship the product;  -18-prompting the customer to capture an image of a location that the package is to be delivered; receiving the image of a location of where the package is to be delivered, determining an aspect ratio of the image that is captured is based on the dimensions of the package; determining dimensions of a location image based on the aspect ratio that was determined; generating instructions to print the location image with the dimensions that were determined and print[ing] the location image on a side of the package in the aspect ratio of the image in accordance with the instructions to create the environment blended package such that the location image matches the location where the package is to be delivered.”
The limitations as recited above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial interactions (including advertising, marketing or sales activities or behaviors; 
This judicial exception is not integrated into a practical application. In particular, the claim only recites a processor, displaying the package in the AR interface based on the dimensions of the package; and causing an augmented reality (AR) interface to execute via the application on the mobile endpoint device of the customer (claim 20). The “causing” and “displaying” steps are recited at a high level of generality which amounts to insignificant pre-solution activity (e.g. the AR interface display is disconnected from the printing of the image on the package. They are two separate functions that are used in a generic fashion). The processor is also recited at a high level of generality which amounts to instructions of applying the abstract idea on a computer environment. These additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element is nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2020/0184737)(paragraphs 19-25) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection, receipt, 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628